                           IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF IOWA
                                     EASTERN DIVISION

                                                  )
IAN BUCK, INDIVIDUALLY; JONAS                     )
BUCK, INDIVIDUALLY; AMY BUCK,                     )
INDIVIDUALLY; ERIC BUCK,                          )         Case No. LACV137250
INDIVIDUALLY; AND AMY BUCK AND                    )
ERIC BUCK AS PARENTS AND NEXT                     )
FRIENDS OF M.B., A MINOR,                         )
                                                  )
      Plaintiff,                                  )
                                                             NOTICE OF REMOVAL
                                                  )
v.                                                )
                                                  )
JOHN BAUS; SCHNEIDER NATIONAL
                                                  )
CARRIERS, INC.,
                                                  )
      Defendants.                                 )
                                                  )


TO:       THE JUDGES OF THE UNITED STATES DISTRICT COURT FOR THE NORTHERN
          DISTRICT OF IOWA

          Defendants, John Baus and Schneider National Carriers, Inc., by and through the

undersigned attorneys, respectfully state as follows:

A.        Pleadings in State Court

          1.       On April 16, 2019, a civil action was commenced in the District Court for Black

Hawk County styled: Ian Buck, Individually; Jonas Buck, Individually; Amy Buck, Individually;

Eric Buck, Individually; and Amy Buck and Eric Buck as Parents and Next Friends of M.B., a

Minor, Plaintiffs v. John Baus; Schneider National Carriers, Inc.; Schneider National Bulk

Carriers, Inc.; Schneider National, Inc.; and USAA Casualty Insurance Company, Defendants,

Black Hawk County Law No. LACV137250. See, attached Attachment A (Pleadings in State

Court).




                                          -1-
               Case 6:19-cv-02042-KEM Document 1 Filed 06/27/19 Page 1 of 3
       2.       On June 3, 2019, a dismissal without prejudice was filed in the case dismissing

from the case the following defendants: Schneider National Bulk Carriers, Inc.; Schneider

National, Inc.; and USAA Casualty Insurance Company. The remaining defendants are John

Baus and Schneider National Carriers, Inc. See, Attachment A.

       3.       On June 11, 2019, counsel for Defendants Schneider National Carriers, Inc. and

John Baus accepted service of the original notice and petition filed in Black Hawk County. See,

Attachment A.

       4.       On June 27, 2019, counsel for Defendants Schneider National Carriers, Inc. and

John Baus filed an appearance. See, Attachment A.

       5.       No motions are pending in the state court proceedings. See, Attachment B.

B.     Statement of Other Jurisdictional Facts

       6.       Plaintiffs are domiciled and reside in Minnesota.

       7.       Defendant Schneider National Carriers, Inc. is incorporated in Nevada, with its

principal place of business in Green Bay, Wisconsin.

       8.       Defendant John Baus is domiciled and resides in Wisconsin.

       9.       All plaintiffs in the case are citizens of different states from all remaining

defendants, and the amount in controversy exceeds $75,000 exclusive of interest and costs.

       10.      Notice of removal is timely filed under 28 U.S.C. § 1446(b).

       11.      Diversity jurisdiction over the action is vested in this Court pursuant to 28 U.S.C.

§ 1332(a)(1).

       12.      Accordingly, this civil action is one over which this Court has original federal

jurisdiction pursuant to 28 U.S.C. § 1332 and this action may be removed to this Court by the

defendants, pursuant to 28 U.S.C. § 1441.




                                       -2-
            Case 6:19-cv-02042-KEM Document 1 Filed 06/27/19 Page 2 of 3
                                                       BRICK GENTRY, P.C.

                                                       By: /s/ Dennis P. Ogden__________________
                                                       Dennis P. Ogden                AT0005838
                                                       6701 Westown Pkwy, Ste. 100
                                                       West Des Moines, IA 50266
                                                       Telephone: (515) 271-5912
                                                       Facsimile: (515) 274-1488
                                                       E-mail: dennis.ogden@brickgentrylaw.com
                                                       ATTORNEYS FOR DEFENDANTS


                       PROOF OF SERVICE
The undersigned certifies that the foregoing instrument was
served upon the parties to this action by serving a copy upon each
of the attorneys listed below on June 27, 2019, by
     U.S. Mail                          EDMS/ECF

     Hand Delivered                     Electronic Mail

     FedEx/ Overnight Carrier           Other


Pressley Henningsen
Tim Semelroth
Benjamin Long
Brian Ivers
RSH LEGAL, P.C.
425 Second Street SE, Suite 1140
Cedar Rapids, IA 52401
Phone: (319) 365-9200
Fax: (319) 365-1114
Email: phenningsen@fightingforfairness.com
Email: tsemelroth@fightingforfairness.com
Email: blong@fightingforfairness.com
Email: bivers@fightingforfairness.com
ATTORNEYS FOR PLAINTIFFS

Signature:   /s/ Dennis P. Ogden




                                        -3-
             Case 6:19-cv-02042-KEM Document 1 Filed 06/27/19 Page 3 of 3
